Appellant's first proposition submitted on her motion for rehearing contends that the evidence does not show that she had a sufficient quantity (288 ounces) of beer to support the presumption of possession for the purpose of sale. Chief grounds for this is based on the interpretation that the evidence shows ten thirty-two ounce bottles and twelve thirty-two ounce bottles, but does not show that they were full of beer.
We quote but one statement: "It is beer, Budweiser beer, in thirty-two ounce bottles." No objection and no special charge was requested on this point, and it appears to the writer that this contention is not tenable.
The second contention is that appellant was under arrest at the time of making the statement attributed to her, that she was the owner of the beer. The original opinion is clear and definite on this subject. The officer testified that she was not under arrest at the time, and we have not been directed to any contradicting statement in the record on the subject. *Page 137 
The third proposition is based on the complaint that the court did not charge on presumption of innocence. We find no special requested charge on the subject whatsoever, and we are unable to agree that her exception to the charge, saying that it did not charge the jury "as to appellant's constitutional and statutory rights," is sufficient to raise the question. This being a misdemeanor case, it was necessary for the appellant to submit a special requested charge on the subject in order to bring the question to this court.
Appellant's motion for rehearing is overruled.